United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 March 17, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60799
                           Summary Calendar



RICKY JOHNSON,

                                      Plaintiff-Appellant,

versus

HINDS COUNTY SHERIFF’S DEPARTMENT; ET AL.,

                                      Defendants,

HINDS COUNTY SHERIFF’S DEPARTMENT; STACY WRIGHT, Corporal;
KENYON BELL, Deputy; UNKNOWN ALDERMAN, Deputy; UNKNOWN
WASHINGTON, Deputy; UNKNOWN CHILDS, Deputy; JOHN DOE, Deputy,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:02-CV-118-BN
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Ricky Johnson, formerly Mississippi inmate #38717, appeals the

magistrate judge’s dismissal of his 42 U.S.C. § 1983 complaint.

Johnson alleged that while he was confined as a pre-trial detainee

in the Hinds County Detention Center, Corporal Wright, Deputy Bell,

and other deputies used excessive force against him and denied him

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-60799
                                   -2-

adequate medical treatment.        Johnson alleged that he suffered

emotional and physical injuries, including a back injury from which

he still suffers.

     We review findings of fact made following a bench trial for

clear error and legal conclusions de novo. Baldwin v. Stalder, 137

F.3d 836, 839 (5th Cir. 1998).      The burden of showing clear error

is heavier if the credibility of witnesses is a factor in the trial

court’s decision.      Canal Barge Co. v. Torco Oil Co., 220 F.3d 370,

375 (5th Cir. 2000).

     A review of the record, including the trial transcript,

establishes that the magistrate judge’s credibility findings are

supported   by   the   evidence.   Johnson   has   not   shown   that   the

magistrate judge’s findings on his claims of excessive force and

denial of adequate medical treatment were clearly erroneous.            See

Canal Barge Co., 220 F.3d at 375.       Accordingly, the judgment is

AFFIRMED.